The defendant's answer and his affidavits produced upon the motion for summary judgment clearly present the issue whether there was any consideration for the note involved in this action. *Page 651 
Of course this was a substantial issue which defendant was entitled to have tried in the ordinary manner and which should not have been disposed of by a summary judgment. (Gravenhorst
v. Zimmerman, 236 N.Y. 22, 38, 39; General Investment Co. v.Interborough Rap. Trans. Co., 235 N.Y. 133.)
The judgments should be reversed, with costs in all courts, and the motion for summary judgment denied, with costs.
HISCOCK, Ch. J., CARDOZO, McLAUGHLIN, CRANE ANDREWS and LEHMAN, JJ., concur; POUND, J., absent.
Judgments reversed, etc.